PER CURIAM.
Appellant seeks reversal of a final judgment granting the appellee a divorce and denying her claim for alimony.
The sole question presented is whether the court er.red in taking jurisdiction of the parties-and subject matter. It is appellant’s contention that the appellee did not prove that he had become a bona fide resident of the state of Florida for six months last past prior to filing his complaint for divorce.
It is a well established rule of law that the trial judge’s findings of fact and conclusions of law come to the appellate court with a presumption of correctness and will not be disturbed unless they are clearly erroneous. No reversible error having been made to appear the judgment appealed must be affirmed.
Affirmed.